NO. 07-02-0304-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                   SEPTEMBER 25, 2002
                             ______________________________

                                     JOE A. NARVAIS, JR.,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

              FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2001-438,391; HON. JOHN T. FORBIS, PRESIDING
                         _______________________________

                                ABATEMENT AND REMAND
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       Appellant Joe A. Narvais, Jr. appeals from a judgment convicting him of aggravated

assault with a deadly weapon. The clerk’s record is due in this cause, and an extension

of the applicable deadline was sought.             To justify the extension, the district clerk

represented that appellant has not paid or made arrangements to pay for the record. The



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
reporter’s record has been filed in this cause. Nothing of record appears showing the

appellant is indigent and entitled to a free record.

       Accordingly, we now abate this appeal and remand the cause to the 364th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to a free appellate record due to his indigency.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and

all orders it may issue as a result of its hearing on this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before October 25, 2002. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

October 25, 2002.

    It is so ordered.

                                                                 Per Curiam



Do not publish.




                                              2
3